Smith, C. J.,
delivered the opinion of the court.
This is a proceeding under chapter 28, Laws of 1917, Hemingway’s Code, Supplement 1921, septions 3812a-3812e,. by which the appellant seeks to validate road bonds to the amount of two thousand five hundred dollars which it proposes to issue; the decree appealed from holding that the appellant is without power to issue the bonds.
A road district was created by the appellant under chapter 176, Laws of 1914, Hemingway’s Code, section 7159 et seq., at its August, 1919, meeting; but twelve months elapsed without the issuance of the bonds thereof.
In July, 1922, the appellant entered the following order upon its minutes:
“Whereas, the commissioners of Cypress separate road district did agree and contract to sell two thousand' five hundred dollars bonds of said district, which agreement was made on the —— day of August, 1920, at par and accrued interest by and between the commissioners and purchaser, and whereas said board never took any action to ratify said contract: Be it therefore resolved that said contract to sell said bonds as aforesaid be and the same is hereby ratified and confirmed, and this order is entered as of the August meeting, 1920.”
*757Under this order it is claimed by the appellant that it has the power to sell the two thousand five hundred dollars of bonds therein referred to because of the provisions of chapter 295, Laws of 1922. This contention is without merit, for that statute validates and authorizes the issuance of bonds that had theretofore “been sold or contracted to be sold at not less than par and accrued interest.” And it appears on the face of the order entered at the appellant’s July, 1922, term that the bonds here in question had been contracted to be sold, not by the appellant, but by the road commissioners, a contract which the commissioners were without power to make. In order to come within the provisions of the statute, the bonds must have been sold or contracted to be sold by the appellant, the only body authorized by the statute so to do. It is true that the order of the board was entered as of the August, 1920, meeting, but this attempt to give the order a retroactive effect must fail; the board having no power so to do.

Affirmed.